 

Exhibit 10.8

SEVENTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of August 31, 2007, is by and among GLOBAL ETHANOL, LLC,
formerly known as Midwest Grain Processors, LLC, a Delaware limited liability
company (the “Borrower”), the financial institutions listed on the signature
pages hereof and each other financial institution that may hereafter become a
party to the Loan Agreement in accordance with the provisions of the Loan
Agreement (collectively, the “Lenders” and individually a “Lender”) and COBANK,
ACB, a federally chartered banking organization (“CoBank”), in its capacity as
Agent for the Lenders and for the Issuer ( in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006, a Fourth
Amendment dated as of October 31, 2006, a Fifth Amendment dated as of
February 22, 2007 and a Sixth Amendment dated as of May 25, 2007 (as the same
may be amended, modified, supplemented, renewed or restated from time to time,
the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Lenders and the Agent are willing to
grant the Borrower’s requests subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“Termination Date” shall mean September 1, 2008.

2.        Representations and Warranties. Borrower hereby represents and
warrants to the Agent and the Lenders as follows:



--------------------------------------------------------------------------------

 

(a)        Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by Borrower and constitutes the legal,
valid and binding obligations of Borrower, enforceable in accordance with its
terms.

(b)        The execution, delivery and performance by Borrower of this Amendment
has been duly authorized by all necessary action and does not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the
organizational documents of Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower is a party or by which it
or its properties may be bound or affected.

(c)        All of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

3.        References. All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

4.        No Other Waiver. The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

5.        Release. Borrower hereby absolutely and unconditionally releases and
forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrower
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

6.        Costs and Expenses. Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services

 

-2-



--------------------------------------------------------------------------------

performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto.

7.        Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[Signature Page to Follow]

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GLOBAL ETHANOL, LLC By   /s/ Tracy M. Welch Its   Chief Financial Officer
COBANK, ACB, as Agent and as a Lender By   /s/ Teresa L. Fountain Its  
Assistant Corporate Secretary FARM CREDIT SERVICES OF AMERICA, FLCA, as a Lender
By   /s/ Chad Gent Its   Vice President METROPOLITAN LIFE INSURANCE COMPANY, as
a Lender By   /s/ Steven D. Craig Its   Director

(Signature Page to Seventh Amendment to Amended and Restated Loan Agreement)